  Case 4:20-cv-03709 Document 3 Filed on 10/30/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 STEVEN HOTZE, M.D., WENDELL CHAMPION,                      )
 HON. STEVE TOTH, AND SHARON HEMPHILL,                      )
                                                            )    Civil Action
         Plaintiffs,                                        )
                                                            )
 v.                                                         )    No. 4:20-cv-03709-ASH
                                                            )
 CHRIS HOLLINS, in his official capacity as Harris          )
 County Clerk,                                              )
                                                            )
         Defendant.                                         )
                                                            )

                   MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65(a), Plaintiffs Steven Hotze, M.D.,

Wendell Champion, Hon. Steve Toth, and Sharon Hemphill move for a preliminary

injunction against Chris Hollins, in his official capacity as Harris County Clerk, based on

the following:

       1. Through the accompanying brief/memorandum of law, declarations, and

       exhibits,

Plaintiffs demonstrate a likelihood of success on the merits of their claims.

       2. Absent injunctive relief, Plaintiffs will suffer irreparable harm in the form of

deprivation of constitutional and statutory rights.

       3. The requested injunction is in the public interest.

       4. The balance of the equities favors Plaintiffs.

Therefore, Plaintiffs respectfully request that the Court enter an order to:

       1)        Grant a preliminary mandatory injunction against Defendant Hollins and

the Harris County Clerk’s Office to require that all memory cards from the ten (10) drive-
   Case 4:20-cv-03709 Document 3 Filed on 10/30/20 in TXSD Page 2 of 2




thru voting locations be secured and not entered or downloaded into the Tally machine

until this Court issues an order on this Complaint.

        2)      Reject any votes it finds were cast in violation of the Texas Election Code.

        3)      Order Defendant Hollins and the Harris County Clerk’s Office to review all

curbside voting applications submitted by a person requesting to vote curbside during

either Early Voting or Election Day Voting in Harris County for facial compliance with

Texas Election Code sections 64.009, 82.002, and 1104.001-104.005, as required by the

Texas Election Code Sections 83.002 and 014.001;4.

        4)      Reject all curbside voting applications submitted by any person requesting

to vote curbside during either Early Voting or Election Day Voting in Harris County which

lack facial compliance with Texas Election Code Sections 64.009, 82.002, and 104.001-

104.005, as required by the Texas Election Code Sections 83.002 and 104.001;5.

        5)      Grant to Plaintiffs such other and further relief for which they are entitled

in the interests of justice.

Dated: October 28, 2020                               Respectfully submitted,

                                                       /s/ Jared R. Woodfill
                                                      JARED R. WOODFILL
                                                      State Bar No. 00788715
                                                      Woodfill Law Firm, P.C.
                                                      3 Riverway, Suite 750
                                                      Houston, Texas 77056
                                                      P:(713) 751-3080
                                                      Fax: (713) 751-3058
                                                      woodfillservice@gmail.com
                                                      Counsel for Plaintiffs




                                              2
